



COURT OF APPEAL FOR ONTARIO

CITATION: Asghar v. Alon, 2019 ONCA 249

DATE: 20190328

DOCKET: C65553

Lauwers, Brown and Benotto JJ.A.

BETWEEN

Sajjad Asghar

Appellant

and

Joallore Alon

Respondent

Sajjad Asghar, in person

Iain MacKinnon, for the respondent

Heard: March 28, 2019

On appeal from the judgment of Justice Andras Schreck of
    the Superior Court of Justice dated May 29, 2018.

APPEAL BOOK ENDORSEMENT

[1]

The appellant sued the respondent for defamation. The respondent moved
    for summary judgment dismissing the action on the grounds that the statements
    made were true. The motion judge granted summary judgment. The appellant appeals.

[2]

The appellant has not demonstrated that the motion judge applied
    incorrect legal principles. As to the findings of fact made by the motion judge
    at para.10 of his reasons, the record supported those findings.

[3]

We see no palpable and overriding error. The appeal is dismissed with
    costs payable by the appellant to the respondent fixed at $8000 all-inclusive.


